ORDER
PER CURIAM.
Appellant, John G. Moore (“defendant”), appeals the judgment of the Circuit Court of St. Louis County following a jury trial finding him guilty of two counts of forgery, section 570.090., RSMo 2000.1 Defendant was sentenced to three years for Count I and four years for Count II to be served in the Missouri Department of Corrections. Defendant received suspended execution of sentence for Count I and suspended imposition of sentence for Count II. Defendant was also ordered to pay $3,929.03 restitution. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 2000, unless otherwise stated.